Title: From George Washington to Robert Cary & Company, 20 June 1760
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon June 20th 1760

On the 17th Instt I drew two setts of Exchange upon you dated the 20th Ulto one sett payable to Mr Jno. Addison amounting to Three hundred and Sixty four pounds Nineteen shillings—the other sett for Three hundred and four pounds fifteen Shillings and three pence and payable to Mr William Digges, both at thirty Days Sight—I don’t doubt their meeting due acceptance & I am Gentn Yr Most Obedt Hble Servt

Go: Washington

